If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



In re CONSERVATORSHIP                OF    BESSIE
FOTINEAS.


BARBARA ANDRUCCIOLI, as Conservator for                           UNPUBLISHED
BESSIE FOTINEAS, and JOHN K. MALONEY,                             December 26, 2019

              Appellees,

v                                                                 No. 344268
                                                                  Oakland Probate Court
GEORGE FOTINEAS,                                                  LC No. 2014-358973-CA

              Appellant,

and

PHILIP FRANK FOTINEAS and CHRISTINE
FOTINEAS,

              Other Parties.


Before: MURRAY, C.J., and SAWYER and GLEICHER, JJ.

PER CURIAM.

       Appellant, proceeding in propria persona, appeals as of right the probate court’s order
terminating the conservatorship of his mother, Bessie Fotineas. We affirm.

       Preliminarily, we note that many of appellant’s arguments on appeal involve challenges
to the probate court’s January 29, 2019 order approving the conservator’s fourth and final
account. These issues are not properly before this Court. Appellant filed his claim of appeal on
June 14, 2018, from the probate court’s May 24, 2018 order terminating the conservatorship. An
appellant may not challenge subsequent orders that were entered after a claim of appeal has been
filed. Gracey v Grosse Pointe Farms Clerk, 182 Mich. App. 193, 197; 452 NW2d 471 (1990)
(observing that an appeal from a final order will encompass all preceding interlocutory orders,


                                              -1-
but “it does not bring before the reviewing court any subsequent orders”). Therefore, to the
extent that appellant raises myriad objections associated with the probate court’s order allowing
the fourth and final account, these challenges are not properly before this Court and we decline
to consider them. 1

         With respect to the probate court’s order terminating the conservatorship for Bessie
Fotineas, the patent deficiencies in appellant’s pro se brief are fatal to his appeal. Appellant’s
statement of questions presented does not present any cognizant legal questions, but instead are
styled as factual questions to appellees and various nonparty attorneys. Further, appellant does
not present any meaningful legal arguments, and he also fails to cite any legal authority or
factual support for the various statements in his brief. “[A] person acting in propria persona
should be held to the same standards as members of the bar.” Totman v Sch Dist of Royal Oak,
135 Mich. App. 121, 126; 352 NW2d 364 (1984). By failing to state any legal questions, present
any meaningful legal arguments, or cite any supporting authority, appellant has abandoned or
waived any claim of error. Johnson v Johnson, ___ Mich App ___, ___; ___ NW2d ___ (Docket
Nos. 345803; 345955, issued 7/18/19); slip op at 8 (failure to cite legal authority renders an issue
abandoned); Movie Mania Metro, Inc v GZ DVD’s Inc, 306 Mich. App. 594, 605-606; 857 NW2d
677 (2014) (“[a]n appellant may not merely announce his position and leave it to this Court to
discover and rationalize the basis for his claims, nor may he give issues cursory treatment with
little or no citation of supporting authority”) (citations and quotation marks omitted); English v
Blue Cross Blue Shield of Mich, 263 Mich. App. 449, 459; 688 NW2d 523 (2004) (“An issue not
contained in the statement of questions presented is waived on appeal.”) Waiver extinguishes
any error and precludes appellate review. The Cadle Co v Kentwood, 285 Mich. App. 240, 255;
776 NW2d 145 (2009).

       Affirmed.



                                                             /s/ Christopher M. Murray
                                                             /s/ David H. Sawyer
                                                             /s/ Elizabeth L. Gleicher




1
 Under MCR 5.801(2)(x), appellant could have filed a claim of appeal from the probate court’s
order approving the final account.


                                                -2-